UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number: 811-09561 Century Capital Management Trust (Exact name of registrant as specified in charter) c/o Century Capital Management, LLC 100 Federal Street, Boston, Massachusetts 02110 (Address of principal executive offices) (Zip code) Maureen Kane Century Capital Management, LLC 100 Federal Street, Boston, Massachusetts 02110 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 482-3060 Date of fiscal year end: October 31 Date of reporting period:April 30, 2011 Explanatory Note: The Registrant is filing this amendment to its Form N-CSRS for the period ended April 30, 2011 in order to correct the typographical errors described below that appeared in the semi-annual report to shareholders included in the Registrant’s Form N-CSRS, which was originally filed with the Securities and Exchange Commission on July 8, 2011 (Accession Number 0000891804-11-002872). In the Financial Highlights table for each of Century Small Cap Select Fund’s Institutional Shares and Investor Shares, the amounts reported as Distributions from Tax Return of Capital and Distributions from Net Realized Gain on Investment Transactions were reversed for 2006, 2007 and 2008.In order to correct these typographical errors in each such table, the amounts reported as Distributions from Tax Return of Capital were changed from (0.28), (2.01) and (2.10) to zero, zero, and (0.19) for 2006, 2007 and 2008, respectively, and the amounts reported as Distributions from Net Realized Gain on Investment Transactions were changed from zero, zero and (0.19) to (0.28), (2.01) and (2.10) for 2006, 2007 and 2008, respectively. The Registrant’s revised semi-annual report to shareholders for the period ended April 30, 2011 is included in Item 1 below.Other than the aforementioned revisions, this Form N-CSRS/A does not reflect events occurring after the filing of the original N-CSRS or modify or update disclosures therein in any way. Item 1.Reports to Shareholders. TOTAL RETURNS FOR THE SIX-MONTH PERIOD ENDED APRIL 30, 2011 Ticker Symbol Total Returns Century Small Cap Select Fund Institutional Shares CSMCX 30.24% Investor Shares CSMVX 30.01% Russell 2000 Growth Index 27.07% Century Shares Trust Institutional Shares CENSX 17.39% Investor Shares** CENVX 17.10% S&P 500 Index 16.36% Russell 1000 Growth Index 16.96% Century Growth Opportunities Fund Institutional Shares CGOIX 16.80%* Russell 2500 Growth Index 25.67%* * From inception on November 17, 2010 to April 30, 2011 ** Closed May 27, 2011 Past performance is no guarantee of future results.The recent growth rate in the global equity markets has helped to produce short-term returns for some sectors/asset classes that are not typical and may not continue in the future. Because of ongoing market volatility, Fund performance may be subject to substantial short-term changes. TABLE OF CONTENTS Page Letter to Shareholders 1 Fund Summaries and Financial Statements Century Small Cap Select Fund 3 Century Shares Trust 14 Century Growth Opportunities Fund 26 Notes to the Financial Statements 36 Approval of Investment Advisory Agreements 42 Shareholder Expense Example 46 RISKS AND DISCLOSURE This report is submitted for the general information of the shareholders of Century Shares Trust, Century Small Cap Select Fund and Century Growth Opportunities Fund (each a “Fund” and collectively, the “Funds”). It is not authorized for distribution to prospective investors unless it is preceded or accompanied by the Funds’ current prospectus, which includes information regarding the Funds’ objective(s), risks, and charges and expenses, experience of its management, and other information. The Funds’ prospectus contains this and other important information about the Funds. Please read the prospectus carefully before you invest. Investments in mutual funds involve risks. Century Small Cap Select Fund concentrates its investments in the financial services and health care group of industries. Concentration in a particular industry subjects the Fund to the risks associated with that industry and, as a result, the Fund may be subject to greater price volatility than funds with less concentrated portfolios. In addition, the Fund invests in smaller companies which pose greater risks than those associated with larger, more established companies. Century Shares Trust may invest a significant portion of assets in securities of companies within the same market sector. If the Fund’s portfolio is over weighted in a sector, any negative development affecting that sector will have a greater impact on the Fund than a fund that is not over weighted in that sector. Century Growth Opportunities Fund invests mainly in small-cap and mid-cap companies. Historically, small-cap and mid-cap stocks have been more volatile in price than large-cap stocks. Foreign investing involves certain risks and increased volatility not associated with investing solely in the U.S. These risks include currency fluctuations, economic or financial instability, lack of timely or reliable financial information or unfavorable political or legal developments. These risks are magnified in emerging markets. The views in this report were those of the Century Funds’Chief Investment Officer and Portfolio Managers as of April 30, 2011 and may not reflect their views on the date that this report is first published or anytime thereafter.These views are intended to assist shareholders in understanding their investments and do not constitute investment advice.There is no assurance that the Funds will continue to invest in the securities mentioned. CENTURY FUNDS DEAR FELLOW SHAREHOLDERS: The S&P 500 Index closed at 1363.61 on April 29, 2011, a value up over 100% from the March 9, 2009 low. The market’s recovery and sustainability has been remarkable given the many geopolitical obstacles during the past several months. During the first half of the Funds’ fiscal year, Century Shares Trust and Century Small Cap Select Fund have slightly outperformed this strong market, while the recently-landed Century Growth Opportunities Fund has underperformed since its November 2010 launch. A single vendor’s act of food protest against the Tunisian government, unleashed a firestorm of social and political unrest that engulfed countries throughout the Middle East and Northern Africa.This “Arab spring” has resulted in long-standing governments crumbling, leaving much of the Muslim world in a leadership vacuum. Meanwhile, the world tries to sort out the clouded prospects for oil and religious fervor to coexist with democracy in a Middle East which is now less stable (but also possibly less interested in supporting global terrorism as domestic opportunities expand). Clearly, diplomacy and existing allegiances will be shifting over the next few years. Just as investors were trying to digest the impact of these uprisings, the tragic events in Japan captured the attention of the world. From the initial earthquake and tsunami to the nuclear reactor crisis, the human tragedy that unfolded on television was shocking. The fallout and rebuilding will impact global growth over the next couple of years. These global developments served to add another layer of complexity to the economic recovery’s fragile supply-demand balance. Lack of clarity often leads to volatility and overreactions, which provide investors with unusual opportunities. For instance, as the turmoil within Middle East escalated, oil prices rose. The devastation in Japan sparked concerns about a slowdown in global activity, causing the price of oil to decline.The price recovered as investors considered the Libyan instability, the increased demands for oil that will accompany a Japan recovery, and the impact of reduced nuclear power worldwide. From December through April, the price of oil, even with its fluctuations, increased in price some 35%. Source: Factset CENTURY FUNDS 1 As if these events were not enough, the markets continued to ponder the ongoing European debt issues, the inflationary pressures, the sluggish housing market, ongoing budget battles in Washington, the threat of a slowing Chinese economy, and a downgrade of U.S. credit by Standard & Poor’s. Since the beginning of 2011 investors have been faced with an onslaught of macroeconomic concerns and with unknown repercussions. Yet, the stock markets climbed this ‘wall of worry’, advancing on average 20% during the November 2010 through April 2011 time period. The recovery is entering a moderating phase, and the political winds are stirring ahead of next year’s election.The leading indicators and labor and credit markets are slowly improving and leading indicators are encouraging, except for housing. We believe that this environment leads to a more nervous and less aggressive market. We have already seen a steady drop off in trading volumes in the second quarter of 2011. We believe that this landscape favors the fundamental research intensive approach that we emphasize. We also believe that our focus on ‘quality growth’ companies and steady market leaders will benefit our shareholders over the next year. The whiplash in the price of oil is a stark example of how quickly investors must adapt to changing conditions. We do not believe that making decisions based on short-term reactions is a productive way to invest for the long-term. While we monitor these events and analyze their impact on our outlook for each portfolio company’s growth and valuation, we focus on the long-term, fundamental nature of our investment process. We believe that keeping the long view is essential to preserving and growing capital on your behalf. Sincerely, Alexander L. Thorndike Chairman of the Century Funds CENTURY FUNDS 2 CENTURY SMALL CAP SELECT FUND COMMENTARY How did the portfolio perform? For the six-month period ended April 30, 2011, Century Small Cap Select Fund Institutional Shares returned 30.24% and the Investor Shares returned 30.01%, significantly outperforming the Russell 2000 Growth Index’s return of 27.07%. What factors influenced performance? Strong performance over the past six months reflects an improving economy and a continued rebound from the stock market lows in early 2009. While some economic data such as industrial production and capacity utilization show the economy is recovering, the housing industry, for example, remains weak. The Russell 2000 Growth Index recovered all its losses over the past few years and surpassed its most recent high of October 2007. While macro factors positively influenced results, bottom-up stock selection led the Fund to emphasize industrial rather than consumer-related companies, and this positioning helped drive outperformance. Strong stock selection was the primary driver of the Fund’s outperformance relative to its benchmark. Significant contributions from Ladish (aerospace components), Jazz Pharmaceuticals (specialty pharmaceuticals), Chart Industries (industrial equipment) and G-III Apparel (apparel manufacturer) more than offset relative weakness from STR Holdings (solar power component producer), Online Resources (financial processor) and SFN Group (staffing firm). Positive stock selection was the real story over the past six months, not sector allocation. Stock selection led the Fund to outperform in six of the eight benchmark sectors in which it was invested. For example, the best performing sector in the Russell 2000 Growth Index (R2G) was Energy due to oil prices surging 34% from Oct-31 2010 to April-30 2011. While the R2G Energy sector rose 52% during the period, the Fund’s Energy sector rose an even higher 53%. Describe recent portfolio activity The Fund increased its exposure primarily to the Industrial and Energy sectors over the past six months in an effort to capitalize on an improving business environment. Increasing our Energy investment was the right decision since Energy was by far the best performing sector in the Russell 2000 Growth Index, rising 52% for the period. While the Industrial sector of the Russell 2000 Growth Index modestly lagged the overall benchmark (23.4% vs. 27.0%), the Fund’s Industrial sector holdings performed well, rising 48.9%. At the same time, we were less optimistic about consumer spending and the potential negative impact that federal regulation might have on health care companies. CENTURY FUNDS 3 CENTURY SMALL CAP SELECT FUND COMMENTARY (CONTINUED) Describe portfolio positioning at period-end Today while the Fund is overweight the Industrial and Financial sectors, our outlook is more balanced across several sectors. We are simply focused on finding attractive investments that take advantage of macro themes and fundamental trends. Given the stock market’s dramatic rebound over the past two years and a moderately improving economy, our sector weights are more balanced. We believe our focus on in-depth fundamental research will be an advantage in the current investment environment, since stock selection is likely to be the primary driver of performance. Ten Largest Holdings* G-III APPAREL GROUP LTD. 3.10% Designs, manufactures and markets apparel j2 GLOBAL COMMUNICATIONS, INC. 3.08% Provides electronic communications services EVERCORE PARTNERS, INC. 2.90% Provides investment advisory services HEALTHSPRING, INC. 2.81% Provides managed care services BRUKER CORP. 2.66% Manufactures scientific instruments SCHNITZER STEEL INDUSTRIES, INC. 2.63% Recycles scrap metal BROOKDALE SENIOR LIVING, INC. 2.61% Operates senior living communities IPC THE HOSPITALIST CO., INC. 2.53% Physician group practice II-VI, INC. 2.40% Manufactures precision components DSW, INC. 2.34% Specialty footwear retailer Portfolio Composition* Information Technology 22.8% Health Care 20.5% Industrials 20.3% Consumer Discretionary 11.2% Financials 9.7% Materials 5.1% Energy 4.9% Consumer Staples 1.7% Short-term Investment plus net other assets 3.8% *Based on the Fund’s net assets at April 30, 2011 and subject to change. CENTURY FUNDS 4 CENTURY SMALL CAP SELECT FUND Performance Summary – Institutional Shares and Investor Shares The performance information shown below is historical and doesnot guarantee future results.Investment return and principal value fluctuate with changing market conditions so that,when redeemed,shares may be worth more or less than their original cost.Current performance may be substantially lower or higher than the Fund’s historical performance.Please call (800) 303-1928 for the Fund’s most recent month-end performance. As stated in the Fund’s current prospectus, the total (gross) annual operating expenses are 1.50% for the Investor Shares and 1.13% for the Institutional Shares. Returns would have been lower during relevant periods if certain fees had not been waived or expenses reimbursed.To discourage short-term trading,the Fund may impose a redemption fee of 1.00% on shares held less than 90 days.Performance figures and graphs do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or redemption of Fund shares.Returns may vary by share class. The recent growth rate in the global equity markets has helped to produce short-term returns for some sectors/asset classes that are not typical and may not continue in the future.Because of ongoing market volatility,Fund performance may be subject to substantial short-term changes. Average Annual Total Returns as of 4/30/11 (%) 1 Year 3 Years 5 Years 10 Years Century Small Cap Select Institutional Shares Russell 2000 Growth Index 1 Year 3 Years 5 Years 10 Years Century Small Cap Select Investor Shares Russell 2000 Growth Index Sources: Century Capital Management, LLC and Russell The graphs and table reflect the change in value of a hypothetical investment in the Fund, including reinvest of dividends and distributions, compared with the index. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly in an index. Minimum initial investment for Institutional Shares is $100,000. The Russell 2000® Growth Index measures the performance of the small-cap growth segment of the U.S. equity universe. It includes those Russell 2000® companies with higher price-to-value ratios and higher forecasted growth values. One cannot invest directly in an index. CENTURY FUNDS 5 CENTURY SMALL CAP SELECT FUND PORTFOLIO OF INVESTMENTS – AS OF APRIL 30, 2011 (Unaudited) Shares Value COMMON STOCK - 96.2% Consumer Discretionary - 11.2% Hotels, Restaurants & Leisure - 1.1% Panera Bread Co. Class A* $ 5,080,565 Specialty Retail - 7.0% DSW, Inc. Class A* Express, Inc. Monro Muffler Brake, Inc. Select Comfort Corp.* West Marine, Inc.* Williams-Sonoma, Inc. Textiles, Apparel & Luxury Goods - 3.1% G-III Apparel Group Ltd.* Consumer Staples - 1.7% Food & Staples Retailing - 1.7% BJ’s Wholesale Club, Inc.* Energy - 4.9% Energy Equipment & Services - 1.5% Core Laboratories NV Oil, Gas & Consumable Fuels - 3.4% Berry Petroleum Co. Class A Pioneer Drilling Co.* Financials - 9.7% Capital Markets - 6.7% Cohen & Steers, Inc. Evercore Partners, Inc. Class A HFF, Inc. Class A* Commercial Banks - 3.0% PrivateBancorp, Inc. Signature Bank* Shares Value Health Care - 20.5% Health Care Equipment & Supplies - 1.9% NxStage Medical, Inc.* $ 8,415,792 Health Care Providers & Services - 8.0% Brookdale Senior Living, Inc.* Healthspring, Inc.* IPC The Hospitalist Co., Inc.* Health Care Technology - 3.8% Quality Systems, Inc. SXC Health Solutions Corp.* Life Sciences Tools & Services - 3.7% Bruker Corp.* WuXi PharmaTech (Cayman), Inc. ADR* Pharmaceuticals - 3.1% Jazz Pharmaceuticals, Inc.* Par Pharmaceutical Cos., Inc.* Industrials - 20.3% Commercial Services & Supplies - 1.8% Interface, Inc. Class A Electrical Equipment - 6.9% General Cable Corp.* II-VI, Inc.* Polypore International, Inc.* Woodward, Inc. Machinery - 4.5% Chart Industries, Inc.* Greenbrier Cos., Inc.* Sun Hydraulics Corp. Titan International, Inc. Professional Services - 1.4% SFN Group, Inc.* See notes to financial statements. CENTURY FUNDS 6 CENTURY SMALL CAP SELECT FUND (CONTINUED) PORTFOLIO OF INVESTMENTS – AS OF APRIL 30, 2011 (Unaudited) Shares Value Industrials (continued) Trading Companies & Distributors - 5.7% Applied Industrial Technologies, Inc. $ 5,155,012 Beacon Roofing Supply, Inc.* CAI International, Inc.* H&E Equipment Services, Inc.* Information Technology - 22.8% Communications Equipment - 1.3% Radware Ltd.* Internet Software & Services - 8.9% j2 Global Communications, Inc.* LivePerson, Inc.* LogMeIn, Inc.* RightNow Technologies, Inc.* Vocus, Inc.* IT Services - 2.4% Online Resources Corp.* Sapient Corp.* Semiconductors & Semiconductor Equipment - 3.3% Hittite Microwave Corp.* Power Integrations, Inc. Software - 6.9% CommVault Systems, Inc.* Informatica Corp.* MICROS Systems, Inc.* Pegasystems, Inc. QLIK Technologies, Inc.* Solarwinds, Inc.* Shares Value Materials - 5.1% Chemicals - 2.5% Balchem Corp. $ 7,719,705 STR Holdings, Inc.* Metals & Mining - 2.6% Schnitzer Steel Industries, Inc. Class A Total Investment in Common Stocks - 96.2% (Identified cost, $292,234,737) Short-Term Investment - 3.5% State Street Institutional U.S. Government Money Market Fund (Identified Cost, $15,724,679) Total Investments - 99.7% (Identified cost, $307,959,416) Other Assets in Excess of Liabilities - 0.3% Net Assets - 100% * Non-income producing security ADR - American Depositary Receipt See notes to financial statements. CENTURY FUNDS 7 CENTURY SMALL CAP SELECT FUND STATEMENT OF ASSETS AND LIABILITIES - APRIL 30, 2011 (Unaudited) Assets: Investments, at value (Note 1A) (Identified cost of $307,959,416) $ Cash Dividends receivable Receivable for investments sold Receivable for Fund shares sold Prepaid expenses Total Assets Liabilities: Payable to Affiliates: Investment adviser fee (Note 4) Administration fee (Note 5) Distribution and service fees (Note 6) Accrued expenses and other liabilities Payable for investments purchased Payable for Fund shares repurchased Total Liabilities Net Assets $ At April 30, 2011, net assets consisted of: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized loss on investments ) Unrealized appreciation in value of investments Net assets applicable to outstanding capital stock $ Net Assets consist of: Institutional shares $ Investor shares $ Shares Outstanding consist of (Note 2): Institutional shares Investor shares Net Asset Value Per Share (Represents both the offering and redemption price*) Institutional shares $ Investor shares $ * In general, shares of the Fund may be redeemed at net asset value. However, upon the redemption of shares held less than 90 days, a redemption fee of 1% of the current net asset value of the shares may be assessed and retained by each share class of the Fund for the benefit of their respective remaining shareholders. The redemption fee is accounted for as an addition to paid-in-capital. See notes to financial statements. CENTURY FUNDS 8 CENTURY SMALL CAP SELECT FUND STATEMENT OF OPERATIONS - FOR THE SIX MONTHS ENDED APRIL 30,2011 (Unaudited) Investment Income: Dividends (net of foreign withholding tax of $5,269) $ Other income Total investment income Expenses: Investment adviser fee (Note 4) Non-interested trustees’ remuneration Transfer agent Institutional shares Investor shares Custodian Insurance Professional fees Registration Distribution and service fees (Note 6) Printing and other expenses Total expenses Net investment loss ) Realized and unrealized gain/(loss) on investments: Net realized gain from investment transactions Increase in unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ See notes to financial statements. CENTURY FUNDS 9 CENTURY SMALL CAP SELECT FUND STATEMENT OF CHANGES IN NET ASSETS Six Months Ended INCREASE (DECREASE) April 30, 2011 Year Ended IN NET ASSETS: (Unaudited) October 31, 2010 Operations: Net investment loss $ ) $ ) Net realized gain on investment transactions Change in net unrealized appreciation Net increase in net assets resulting from operations Capital share transactions - net (Note 2) ) Redemption fees Total increase Net Assets: Beginning of period End of period $ $ Accumulated net investment loss $ ) — See notes to financial statements. CENTURY FUNDS 10 CENTURY SMALL CAP SELECT FUND FINANCIAL HIGHLIGHTS - INSTITUTIONAL SHARES Six Months Ended April 30, 2011 Year Ended October 31, (Unaudited) Net Asset Value, beginning of period $ Income/(loss) from Investment Operations: Net investment income/(loss)(a) † Net realized and unrealized gain/(loss) on investments ) Total income/(loss) from investment operations ) Less Distributions From: Net investment income — — — ) ) ) Tax return of capital — — — ) — — Net realized gain on investment transactions — — — ) ) ) Total distributions — — — ) ) ) Redemption fees † Net Asset Value, end of period $ Total return %** % % )% % % Ratios and supplemental data Net assets, end of period (000 omitted) $ Ratio of expenses to average net assets %* % Ratio of net investment income/(loss) to average net assets )%* )% )% )% % % Portfolio turnover rate 42
